IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

BOOTHE FARMS, INC.; BIG RISK FARMS,

INC.; JEFFREY D. BOOTHE; TERRY BOOTHE;

ADAM BOOTHE; RINEHART FAMILY

FARMS IT; MM FAMILY FARMS; and

WILLIAM J. DORE, each individually and on

behalf of all those similarly situated PLAINTIFFS

v. No. 3:19-cv-264-DPM

DOW CHEMICAL COoO.; DOW

AGROSCIENCES, LLC; CORTEVA

AGRISCIENCE; and DU PONT DE

NEMOURS AND CO. DEFENDANTS

ORDER

The Court has recently recalled Magistrate Judge Beth Deere.
Among other things, she will be assisting the Court on complicated
commercial disputes, like this one. The Court refers this case to Judge
Deere. She will resolve the parties’ current discovery dispute, Doc. 93,
any future such disputes, and all other non-dispositive pretrial matters.
She will also, in due course, make a recommendation on the expected
motions for class certification and summary judgment. The Court
appreciates Judge Deere’s accepting responsibility for the management

of this case.
So Ordered.

SPV 4st fp:

 

D.P. Marshall Jr.
United States District Judge

g Pvwe 202)
